IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 625 MAL 2014
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
JUAN MIGUEL SERRANO-TORRES,   :
                              :
               Petitioner     :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.